 NISSEN BAKING CORPORATION589Nissen Baking Corporation1andTruck Drivers, Chauffeurs andHelpers Union,Local No. 42 a/w International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Petitioner.Case No. 1-RC-6018.May 17, 1961DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John C. Burgoon, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act for the followingreasons:The Petitioner seeks to sever a group of five garage mechanics froma long-established production and maintenance unit of bakery em-ployees represented by the Intervenor, Local 182, Bakery & Con-fectioneryWorkers International Union of America, which inter-vened at the hearing on the basis of its contractual interest.Thecurrent contract for a production and maintenance unit of the Em-ployer's employees was executed August 28, 1960, but made retro-actively effective to May 1, 1960.However, the petition herein wasfiled on May 2, 1960, hence is not barred by said contract becausefiled before the contract's execution date and after the expiration ofthe former contract.SeeDeLuxe Metal Furniture Company,121NLRB 995, 1000.On September 21, 1960, the Board reversed the action of the Re-gional Director in dismissing this petition, and ordered a hearing asto (1) whether the auto mechanics sought to be severed are craftsmen,and (2) whether the Petitioner traditionally represents the craft.Testimony at the hearing concerning the craft characteristics ofthesemechanics is meager, consisting of a conclusionary statementthat "their duties" constitute a craft, and a general statement that "all"were hired as mechanics, with varying skills. There is nothing in therecord concerning the experience and skills of the various membersof this group of mechanics, and the secretary-treasurer of the Inter-venor, who testified that they had all been employed since his employ-1The name of the Employer appears as amended at the hearing.131 NLRB No. 90. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDment with the Intervenor, said that he hadseenthem do only "a fewrepairs and a few tire changes."As to its status as a traditional representative of garage mechanics,Petitioner put in evidence its current contract with the Federationof New England Bakery Employers covering classifications of trans-port and special delivery drivers, as well as garage employees andwarehousemen.Under this contract it presently represents the Em-ployer's truckdrivers and route salesmen. In addition Petitioner'sbusiness agent testified that it had "probably 10, maybe 12" contractscovering garage mechanics alone.None of these was offered inevidence.Thus the proof of traditional representation brought out at thehearing consists of a single contract covering not only garage me-chanics, but two types of truckdrivers and warehousemen, plus anaffirmative allegation that Petitioner does have some other contractscovering garagemechanics alone.In this proceeding, it is incumbentupon Petitioner to prove that it has traditionally devoted itself toserve the special interests of garage mechanics and has historicallyrepresented them in separateunits zThe area contract in evidenceproves nothing in this regard, covering as it does drivers and ware-housemen as wellas garagemechanics.The unsupportedtestimonyconcerning the existence of some mechanics-only contracts is alsounpersuasive.3Nor do we consider that the recent cases cited byour dissentingcolleague are proofof his position that this Unionisdevoting itself to serve the special interests of mechanics in themanner of a recently organized craft union such as we found atraditional representative in theFriden Calculatingcasereferred toin the dissent.Although covering a period of 2 years, only 11 casesare cited from among the great number in which the Teamsters hasbeen certified, and not one of the 11 is a true craft unit limited toauto (or garage) mechanics, their apprentices and helpers, withoutthe addition of noncraft type employees.The only one of the 11which purports to be a true craft unit, theAcme Concretecase, ex-cludes heavy duty mechanics, thus covering only part of the skilledgroup.From its administrative experience the Board is, of course,cognizant of the fact that the Teamsters represents untold numbers,of garage mechanics, but, as the Board has held, the fact that a unionmay represent many employees in the same classificationas thosesought to be severed as a craft is not proofin itselfthat the unionhas devoted itself to serving the special interests of such employees.-Accordingly, we conclude on this record that the Petitioner has notmaintained the burden of showing that it is a traditional representa-2 SeeHughes AircraftCompany(Tucson Operations),117 NLRB98, 101.$ SeeBaugh& Sons Company,114 NLRB 937, 939.'SeeStandard Oil Company,116 NLRB 1017, 1019. NISSEN BAKING CORPORATION591tive of garage mechanics within the meaning of theAmerican Potashrole.'We shall therefore dismiss the petition .6[The Board dismissed the petition.]MEMBER RODGERS, dissenting :I do not agree with the majority determination that the Petitionerhas not maintained the burden of showing that it is a traditional rep-resentative of garage mechanics within the meaning of theAmericanPotashrule.To support its contention that it is a traditional representative ofgarage mechanics, the Petitioner produced evidence that it (Local 42)had "probably 10, maybe 12" contracts covering garage mechanicsalone.This evidence stands uncontradicted in the record.In theFriden Calculating Machine Co., Inc. et al.,7case, where aBoard majority held that a newly organized craft union met the tradi-tional union test for craft severance purposes, the Board,inter alia,stated :The only difference between the well-established and the morerecently organized craft unions is the factor of experience.Butthis, it seems to us, is a matter for the concern of the employeesand not of the Board.Like considerations apply in the instant case. It was only recentlythat the Board made its initial determination that garage mechanicsare craftsmen who may be severed, as such, from an existing unit."In the circumstances, I can perceive no substantial difference betweena newly organized union and one that, together with all other unions,was until recently proscribed by the Board's own administrative de-termination from representing this particular class of workers on acraft basis.For the purpose of severing mechanics, the "traditionalrepresentative" concept should, in accordance withAmerican Potash,give due consideration to representative experience.It is patent that the petitioning local, on the record before theBoard has in fact shown that it qualifies as a "traditional representa-tive" of garage mechanics.For, as indicated above, there is nothingbefore the Board refuting the evidence that this Teamster Local hashad a number of contracts covering units of garage mechanics. Thisunrefuted evidence is substantiated by the Board's own records.95 American Potash & Chemical Corporation,107 NLRB 1418.8 Because of the decision herein Members Leedom and Fanning do not reach the questionof the craft status of the employees sought to be served.1110 NLRB 1618, 1619.8SeeInternational Harvester Company,119 NLRB 1709;andDiamond T Utah, Inc,124 NLRB 966.,9In the following cases, all unpublished decisions issued duringthe past 2 years, theTeamsters' International,or one of its locals, was certified after winning Board-orderedelections in the units described hereinafter :HamiltonCasco,Inc,Cases Nos. 35-RC-1679and 35-RC-1680(garage employees,including mechanics) ;B. F. Goodrich Tire Com- 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy colleagues rely, for the result they reach, upon the fact that theTeamsters Union also frequently represents, in addition to mechanics,other employees.This reliance is misplaced.The representative ex-perience of the Teamsters in this respect is not unlike that of otherunions that have been found by the Board to be traditional bargain-ing representatives of craft groups, notwithstanding their representa-tion of broader or industrial type units.10On the basis of testimony which shows that the Employer's mechan-icsmake repairs on the Employer's fleet of trucks and maintain themin a separate garage, and that the mechanics exercise the customaryskills associated with automotive mechanic craftsmen, I would findthat the requested employees constitute a true craft group and woulddirect a severance election for them in that unit.CHAIRMAN MCCULLOCH and MEMBER BROWN took no part in theconsideration of the above Decision and Order.pang,Case No.32-RC-1216(servicemen,mechanics,and recappers) ;Mack Trucks, Inc.,Case No.9-RC-3621(service department and maintenance employees, including garagemechanics and their helpers);Central Motor Lines,Inc.,Case No. 11-RC-1114(mechanics,helpers, stock room employees and janitors) ;Purity Bakeries Corporation,Case No.10-RC-4213(automotive mechanics and servicemen) ;Vincent Chevrolet,Inc.,Case No.7-RC-4166(service and maintenance employees,includingmechanics and garage em-ployees);Evans Lincoln Mercury, Inc.,Case No. 7-RC-4006(garage and service em-ployees, including mechanics) ;HartmanWhite,Inc.,Case No. 26-RC-1397(mechanics,helpers,extra mechanic,parts men,and porters) ;Vaughn Chevrolet,Case No.18-RC-4338(service and maintenance employees,including mechanics) ;and WestVirginia-OhioMotor Sales, Inc.,Case No, G-RC-2551(mechanics and service employees).In particular,seeAcme Concrete Corporation,Case No. 12-RC-684(not published inNLRB volumes) :There, as a result of Board-directed election in a craft unit composedof automotive mechanics and their helpers,the Teamsters was certified on November 27,1959,in the unit found appropriate by the Board and from which heavy duty mechanics,gasmen,greasemen,and stock clerks were excluded.io Compare,for example,the breadth of the jurisdictional claims of the InternationalAssociation of Machinists,set forth in its constitution(1957),and the United Brother-hood of Carpenters and Joinersof America,set forth in its constitution(1955),with thelike claim of the Teamsters set forth in its constitution(1957) : ". . .jurisdictionover . . . automotive...maintenance employees,garage workers . . . .Playbill,IncorporatedandTruck Drivers Local Union No. 807,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Case No. 2-CA-7537.May18, 1961DECISION AND ORDEROn January 30, 1961, Trial Examiner John F. Funke issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examineralso found131 NLRB No. 86.